Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and product (non-transitory machine readable medium), there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 08/08/2022. 
		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 1-5 are directed towards an apparatus and will be examined under such conditions.  The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. 
	
Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-5 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 1-5 are rejected because the limitations for the following claims are vague and indefinite because they are ambiguous and unclear to a skilled artisan; therefore, the following limitations do not clearly and precisely define the metes and bounds of the claimed invention.  See MPEP 2173.02 titled “Determining Whether Claim Language is Definite”.
In Claim 1 Line(s) 2, the limitation “one or more processors” is vague and indefinite because one of ordinary skill in the art is not able to establish the scope of the claim limitation.  This is not an issue of breadth because it appears the applicant has defined processors in the specification as “a central processing unit… and a graphics processing unit… that are co-located on a common semiconductor package” (Paragraph(s) 0022) or “system hardware elements” (Paragraph(s) 0063) .  Instead, this limitation rises to the level of indefiniteness because Claim 1 currently reads as if the processor is instead performing a hopper-like function.  For the purpose of examination, the limitation will read as a hopper or material bin that performs a recycling process, i.e. a generic recycling apparatus. It’s unclear what physical structure is actually performing the claims steps. It currently reads as if a hopper is made entirely of semiconductors.
In Claim 2 Line(s) 2, the limitation “one or more processors” is vague and indefinite because one of ordinary skill in the art is not able to establish the scope of the claim limitation.  This is not an issue of breadth because it appears the applicant has defined processors in the specification as “a central processing unit… and a graphics processing unit… that are co-located on a common semiconductor package” (Paragraph(s) 0022) or “system hardware elements” (Paragraph(s) 0063).  In claim 1, the processor is described as having a hopper like function. Here, it appears that it is now performing a nozzle like function. For the purpose of examination, the limitation will be interpreted as having a nozzle like structure. It’s unclear what physical structure is actually performing the claims steps. A nozzle does not appear to be in the specification.
In Claim 3 Line(s) 1, the limitation “one or more processors” is vague and indefinite because one of ordinary skill in the art is not able to establish the scope of the claim limitation.  This is not an issue of breadth because it appears the applicant has defined processors in the specification as “a central processing unit… and a graphics processing unit… that are co-located on a common semiconductor package” (Paragraph(s) 0022) or “system hardware elements” (Paragraph(s) 0063) .  Instead, this limitation rises to the level of indefiniteness because Claim 1 currently reads as if the processor is instead performing a hopper-like function.  For the purpose of examination, the limitation will read as having a hopper. It’s unclear what physical structure is actually performing the claims steps.
In Claim 4 Line(s) 2, the limitation “one or more processors” is vague and indefinite because one of ordinary skill in the art is not able to establish the scope of the claim limitation.  This is not an issue of breadth because it appears the applicant has defined processors in the specification as “a central processing unit… and a graphics processing unit… that are co-located on a common semiconductor package” (Paragraph(s) 0022) or “system hardware elements” (Paragraph(s) 0063) .  Instead, this limitation rises to the level of indefiniteness because Claim 1 currently reads as if the processor is instead performing a hopper-like function.  For the purpose of examination, the limitation will read as a heating element (instant specification, Paragraph(s) 0016). 
Claim(s) 5 are indefinite as they depend from a rejected base and fail to cure the deficiencies of said claim.	
Appropriate correction is required. 

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by ACERBO (US-20160107337-A1), hereinafter referred to as ACERBO.
Regarding Claim 1, ACERBO teaches a three-dimensional printing apparatus comprising:
one or more processors to (Paragraph(s) 0015):
receive recyclable material through an input bin coupled to the 3D printing apparatus (Paragraph(s) 0009), wherein the recyclable material represents a first object used at least once (scrap thermoplastics, abstract);
disintegrate the recyclable material for recycling into a second object (screw extruder, Paragraph(s) 0035-0036 or blade mill, Paragraph(s) 0041)
printing the second object based on the recyclable material and placing the second object into an output bin (plastic filament winding around a spool, Paragraph(s) and placed into a 3D printer, Paragraph(s) 0050)
Regarding Claim 2, ACERBO teaches the printing apparatus of claim 1, wherein one or more processors are further to store a portion of the recyclable material that is unnecessary or incapable of being used for the second object, wherein the first portion is used for printing other objects (see where the starting materials are cleaned and parts not containing polyamide are removed, Paragraph(s) 0028).
Regarding Claim 3, ACERBO teaches the printing apparatus of claim 1, wherein the one or more processors are further to inject color into the recyclable material such that the second object includes one or more filaments of colors (color, abstract and Paragraph(s) 0038-0040).
Regarding Claim 4, ACERBO teaches the printing apparatus of claim 1, wherein the one or more processors are further to repurposed power supply heat energy into the recyclable material such that second object is formed in one or more shapes and one or more textures of the first object (see where there are multiple thermal processes depending on the treatment of the plastic, Paragraph(s) 0047).
Regarding Claim 5, ACERBO teaches the printing apparatus of claim 1, wherein the first and second objects comprise one or more of household items, outdoor items, personal items, machines, military equipment, and sporting equipment he printing apparatus of claim 1, wherein the first and second objects comprise one or more of household items, outdoor items, personal items, machines, military equipment, and sporting equipment (This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of making multiple shaped objects because it is fed into a 3D printer, abstract. The device is capable of making design printings in three dimensions, Paragraph(s) 0014-0018). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        /JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743